Atkinson, J.
1. Several assignments of error were made on the charge in its entirety, and several on separate excerpts from the charge; but none of them were sufficient to require a new trial.
2. Under the circumstances disclosed by the judge’s note in regard to the last of the amended grounds, the rulings of the court requiring argument to proceed in the manner indicated furnish no cause for the grant of a new trial.
3. The evidence was sufficient to support the verdict, and the judge’s discretion in refusing a new trial will not be disturbed.

Judgment affirmed.


All the Justices coneur.